ON REHEARING
PER CURIAM.
On January 7, 1981, we filed an opinion reversing appellant’s conviction of possession of more than 100 pounds of marijuana. The State filed a motion for rehearing. While considering that motion, we determined that appellant failed to object at trial to the introduction into evidence of materials he had sought to have suppressed before trial.
Because of appellant’s failure to object, and because the remaining points on appeal have no merit, we grant the motion for rehearing, vacate the opinion filed January 7, 1981, and affirm the judgment and sentence. Castor v. State, 365 So.2d 701 (Fla.1978); Clark v. State, 363 So.2d 331 (Fla.1978); Weisz v. State, 392 So.2d 22 (Fla. 4th DCA 1980); German v. State, 379 So.2d 1013 (Fla. 4th DCA 1980), cert. denied, 388 So.2d 1113 (Fla.1980); Kiddy v. State, 378 So.2d 1332 (Fla. 4th DCA 1980), cert. denied, 388 So.2d 1115 (Fla.1980).
DOWNEY and GLICKSTEIN, JJ., and FUTCH, M. DANIEL, Jr., Associate Judge, concur.